Citation Nr: 0523050	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pseudophakia and 
cataracts as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for Dupuytren's 
contracture of the hands as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The evidence shows that the veteran's bilateral cataracts 
and resultant pseudophakia are related to his service-
connected diabetes mellitus.

2.  The evidence shows that the veteran's Dupuytren's 
contracture of the hands are related to his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral cataracts, with resultant pseudophakia, are 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).

2.  Dupuytren's contracture of the hands is aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the veteran's claims for service connection 
currently on appeal.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.

II.  Pseudophakia and Cataracts

In a June 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus as a result of 
exposure to herbicides in Vietnam.  The veteran now claims 
that he has bilateral cataracts with resultant pseudophakia 
as a result of his service-connected diabetes mellitus.  

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty for any 
disease or injury that was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Id.; see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records make no reference to 
vision problems.  Subsequent to service discharge, the 
veteran received treatment from K.C., D.O, from 1989 to 2003.  
These records show a diagnosis of diabetes mellitus in 1992.  
In June 2001, the veteran was seen for treatment of diabetes 
mellitus, at which time it was noted that he had developed a 
cataract on his right eye.  

The veteran also received treatment for his diabetes mellitus 
and visual problems from R.E., M.D.  In a February 2001 
report, Dr. R.E. recorded the veteran's 10-year history of 
diabetes.  Dr. R.E. noted that early cataracts and diabetic 
retinopathy were present.  However, it was also noted that 
proliferative changes or clinically significant diabetic 
macular edema were not present.  Dr. R.E. concluded that the 
veteran's visual complaints related to his cataracts, which 
were not severe enough to warrant surgery.  

Dr. R.E. examined the veteran again in August 2001 shortly 
after his cataract surgery on the right eye.  Dr. R.E. did 
not find clinically significant diabetic macular edema or 
neovascularization.  Dr. R.E. found similar results when he 
examined the veteran again in February 2002.  

In a February 2003 letter, J.G., M.D., stated that the 
veteran had a history of diabetes and underwent uncomplicated 
phacoemulsification of the cataract in his right eye in 
August 2001.  His corrected visual acuity was 20/20 on his 
right eye and 20/50 in his left eye.  A posterior chamber 
lens was present for his right eye, and a posterior 
subcapsular cataract was present in his left eye.  No 
evidence of diabetic retinopathy was present.  

In a July 2003 letter, Dr. J.G. noted that the veteran had 
cataract surgery on his right eye on August 6, 2001, and 
cataract surgery on his left eye on July 2, 2003.  Dr. J.G. 
also explained that the veteran "[d]oes have diabetes that 
has most likely accelerated his cataracts."  

The veteran submitted an article from the National Eye 
Institute entitled "Don't Lose Sight of Diabetic Eye 
Disease."  This article indicates that diabetic eye disease 
may include diabetic retinopathy, cataracts, and glaucoma.  

The veteran's eyes were examined by VA in March 2003.  The 
examiner noted the veteran's history of cataract extraction 
of the right eye, a cataract of the left eye, and diabetic 
retinopathy of both eyes.  The veteran's corrected visual 
acuity was 20/20 for his right eye and 20/25 for his left 
eye.  Following an examination, the examiner diagnosed the 
veteran with (1) pseudophakia of the right eye, (2) mild 
cataract of the left eye, not affecting visual function or 
lifestyle, and (3) non-proliferative diabetic retinopathy, 
greater in the left eye.  


Following a VA examination in March 2004 of the veteran's 
eyes, the examiner diagnosed of (1) pseudophakia of both 
eyes; (2) mild ptosis of the right eye; (3) dermatochalasis 
of both eyes; and (4) non-proliferative diabetic retinopathy 
of both eyes, mild, no clinically significant macular edema.  

The examiner concluded that cataracts were an expected, 
normal maturing process in a 61-year-old male, and that his 
visual acuity was normal for this age group.  The examiner 
noted that cataracts were an ocular manifestation of diabetes 
as detailed in the printouts provided, but that not all 
cataracts in a diabetic were caused by diabetes.  He also 
pointed out that the cataracts observed at the time of the 
March 2003 VA examination were visually insignificant and 
provided a visual acuity of 20/25.  He explained that mild 
cataracts of this nature were expected in this age group.  
The examiner thus concluded that the veteran's service-
connected diabetes did not cause, accelerate, or aggravate 
his cataracts.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding to any 
point, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully 
reviewing the record, the Board finds that the evidence of 
record is at least in equipoise with regard to the veteran's 
claim of entitlement to service connection for bilateral 
cataracts and resultant pseudophakia in both eyes, as 
secondary to his service-connected diabetes mellitus.  
Accordingly, service connection for bilateral cataracts and 
resultant pseudophakia in both eyes, as secondary to his 
service-connected diabetes mellitus is warranted.  

III.  Dupuytren's Contracture of the Hands

The veteran's service medical records make no reference to 
neurological problems involving either hand.  Indeed, the 
veteran does not claim that his Dupuytren's contracture of 
the hands was incurred in service.  Instead, he claims that 
this condition had its onset many years after service, and 
was either caused or aggravated by his service-connected 
diabetes mellitus. 

Following a VA examination in March 2003, the examiner 
diagnosed bilateral Dupuytren's contractures, status post 
surgical correction, with the left needing a second surgery, 
which had been scheduled.  The examiner noted that "[t]his 
condition may be seen more frequently in people with diabetes 
mellitus, but is a very common condition and I would not say 
that it is secondary to diabetes mellitus." 

In a June 2003 letter, S.G., M.D., stated that he had been 
treating the veteran for Dupuytren's contractures of the 
hands since July 1999.  Dr. S.G. noted that the veteran had 
no family history of his problem.  Dr. S.G. also stated that 
"[the veteran] does have diabetes complicating the tendency 
for Dupuytren's contracture to develop in his hand."  Dr. 
S.G. indicated that the veteran had had three surgical 
interventions on his hands and may require more in the 
future. 

The veteran submitted an article form Diabetes Care entitled 
"The Relationship of Hand Abnormalities to Diabetes and 
Diabetic Retinopathy."  This article explains that there is 
a higher incidents of joint contracture of the fingers in 
patients with insulin-dependent and non-insulin-dependent 
diabetes mellitus.  

The veteran was afforded a VA examination in March 2004 to 
determine the nature and etiology of his Dupuytren's 
contracture of the hands.  Following a physical examination, 
the examiner diagnosed bilateral Dupuytren's contractures.  
The examiner stated that a review of the medial literature 
indicated that the cause of Dupuytren's contracture was 
unknown; however, "it is well established that there is an 
increased incidence of Dupuytren's contractures as well as 
other joint limitations in diabetic patients as compared to 
the general population."  Thus, the examiner agreed with Dr. 
S.G.'s statement that, "regarding diabetes, the 'tendency' 
for Dupuytren's contracture to develop in the veteran's 
hand."  The examiner also explained that Dupuytren's 
contractures occur with greater frequency in middle-ages 
males, especially those who do repetitive hand activities.  
The examiner concluded that it was "not at least as likely 
as not" that the veteran's Dupuytren's contractures were 
directly cause by his type 2 diabetes mellitus, nor was there 
any established aggravating factor from the diabetes 
mellitus.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in equipoise with regard to the veteran's 
claim of entitlement to service connection for bilateral 
Dupuytren's contracture of the hands, as secondary to his 
service-connected diabetes mellitus.  Accordingly, service 
connection for bilateral Dupuytren's contracture of the 
hands, as secondary to his service-connected diabetes 
mellitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral cataracts with resultant 
pseudophakia, as secondary to service-connected diabetes 
mellitus, is granted.

Service connection for Dupuytren's contracture of the hands 
as secondary to service-connected diabetes mellitus is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


